DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 11/03/2021, has been received and made of record.  In response to the most recent Office Action, dated 08/03/2021.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1-4, 6-12, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “an electronic device, comprising: a housing; a keyboard disposed on a front surface of the housing; a plurality of first magnets arranged along a periphery of the keyboard; and a keyboard cover including a cover portion to cover the keyboard and a plurality of second magnets arranged along a periphery of the cover portion so that each of the plurality of second magnets corresponds to a respective one of the plurality of first magnets, wherein the keyboard cover is detachably attached onto the front surface of the housing by attractive force between the plurality of first magnets and the plurality of second magnets, and wherein a hole is formed in a rear surface of the housing to at least partially receive the keyboard cover, and wherein at least one of the plurality of first magnets has a first polarity in a first direction, and wherein each of the plurality of second magnets is disposed on a rear surface of the keyboard cover to create attractive force with each of the plurality of first magnets so that a second polarity opposite to the first polarity is directed in a second direction opposite to the first direction, and wherein the keyboard cover the keyboard cover is detachably attached onto the rear surface of the housing by attractive force between a plurality of first magnets and a plurality of second magnets when the keyboard cover is placed on the hole formed on the rear surface”.

Claims 2-4, 6-12, 14, and 15 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622